Citation Nr: 1034149	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for post-
operative right inguinal hernia.

2.  Entitlement to an initial rating in excess of 10 percent for 
a right inguinal herniorrhaphy scar.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1999 to December 
2003.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which, in pertinent part, granted service connection 
for postoperative right inguinal hernia, with a noncompensable 
evaluation effective August 8, 2005, granted service connection 
for right inguinal herniorrhaphy scar with a 10 percent rating 
effective August 8, 2005.

This appeal was previously before the Board in July 2009.  The 
Board remanded the claim so that treatment records could be 
requested, and the Veteran could be scheduled for a VA 
examination.  The case has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Post-operative right inguinal hernia was without true hernia 
protrusion on examination, and neither a truss nor a belt was 
used.  There was no evidence of treatment for a right inguinal 
hernia, or pain in the right abdominal area.

3.  Right inguinal herniorrhaphy scar is a 5 cm surgical scar, 
which is not adherent or ulcerating, is slightly hyperpigmented, 
and is tender to deep palpation.


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating for post-
operative right inguinal hernia have not been met.

2.  The criteria for an initial rating in excess of 10 percent  
for right inguinal herniorrhaphy scar have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.69 
(2009); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (in effect 
between August 30, 2002 and October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claims in 
August 2005.  Thereafter, he was notified of the provisions of 
the VCAA in correspondence dated in September 2005, August 2009, 
and November 2009.  The letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  Thereafter, 
the claim was reviewed and a supplemental statement of the case 
(SSOC) was issued in July 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 letter 
and in the August and November 2009 letters.  The notice 
requirements pertinent to the issues on appeal have been met and 
all identified and authorized records relevant to these matters 
have been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations in June 2006 and March 2010 to assess the current 
nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).  
The Court, however, has held that disabilities may be rated 
separately without violating the prohibition against pyramiding 
unless they constitute the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
VA is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v.  Brown, 7 
Vet. App. 429 (1995).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2009).

7338
Hernia, inguinal:
Rating

Large, postoperative, recurrent, not well supported 
under ordinary conditions and not readily reducible, 
when considered inoperable
60

Small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not 
readily reducible
30

Postoperative recurrent, readily reducible and well 
supported by truss or belt
10

Not operated, but remediable
0

Small, reducible, or without true hernia protrusion
0
Note: Add 10 percent for bilateral involvement, provided the 
second hernia is compensable. This means that the more severely 
disabling hernia is to be evaluated, and 10 percent, only, added 
for the second hernia, if the latter is of compensable degree.
38 C.F.R. § 4.114, Diagnostic Code 7338 (2009)

7801
Scars, other than head, face, or neck, that 
are deep or  that cause limited motion:
Ratin
g

Area or areas exceeding 144 square inches (929 
sq.cm.)
40

Area or areas exceeding 72 square inches (465 sq. 
cm.)
30

Area or areas exceeding 12 square inches (77 sq. 
cm.)
20

Area or areas exceeding 6 square inches (39 sq. 
cm.)
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A deep scar is one associated with underlying 
soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 23, 
2008)

7802
Scars, other than head, face, or neck, that 
are superficial and that do not cause limited 
motion:


Area or areas of 144 square inches (929 sq. cm.) or 
greater.  
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 23, 
2008)

7803
Scars, superficial, unstable
10
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 
2008)

7804
Scars, superficial, painful on examination
10
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation.

(See Sec. 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 
2008)

7805
Scars, other

Rate on limitation of function of the affected part.

38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 
2008)

The Board notes that the rating criteria for evaluating scars 
were amended in October 2008.  However, those revised criteria 
apply only to claims filed on or after October 23, 2008, or 
unless the Veteran requests review under the new criteria.  The 
revised criteria state that one or two scars that are unstable or 
painful warrant a rating of 10 percent.

Factual Background and Analysis

The Veteran underwent a right inguinal hernia repair in April 
2002, during active service.  Service treatment records also show 
recurrent pain in the right inguinal hernia repair area in 
December 2002.

In a December 2005 statement the Veteran said he was treated for 
hernia aches in 2004 or 2005 by Kaiser Permanente.  A request for 
records from Kaiser Permanente for the dates March 2005 to March 
2006 revealed only treatment for windburn in March 2005.  

In June 2006, the Veteran was afforded a fee basis VA 
examination; there is no indication that his claims file was 
available or reviewed by the examiner.  The Veteran noted he had 
a right inguinal hernia repair in 2002, and that he currently had 
pain when sitting, standing, excessive walking, or running.  He 
additionally complained of functional impairment because of 
severe pain if he has to stand for too long, or with walking or 
running.  

On examination, he had a linear surgical scar, measuring 5 cm in 
length and .05 cm in width.  The scar was level and without 
evidence of ulceration, adherence or any inflammation or edema.  
He complained of mild tenderness on deep palpation.  There was no 
evidence of tissue loss, keloid formation, or abnormal texture.  
The scar was slightly hyperpigmented, but less than 6 square 
inches.  His abdomen was soft and nontender, with no palpable 
organomegaly.  He had normoactive bowel sounds.  There was no 
evidence of any inguinal hernia present, and no evidence of any 
ventral hernia.  There was no abnormal tissue surrounding the 
post-operative hernia site, no fistula, and no evidence of a 
femoral hernia.  He was assessed with status post hernia repair 
with scar.

In an April 2007 statement, the Veteran complained of pain in his 
groin when he slept wrong, stood too long, sat too long, or 
attempted to run.  He stated he visited Kaiser, and a physician 
told him his hernia was swollen and tender.  He indicated he 
visited a VA physician who stated the same thing (that his hernia 
was swollen and tender).  In July 2007, the Veteran stated that 
during his June 2006 VA examination his hernia was softer than 
usual due to inactivity, as he had not worked close to the time 
of the examination.  During work, he reported, that he wore a gun 
belt and body armor that would bother his hernia.  He state he 
believed he should receive a 30 percent rating for his hernia and 
a 20 percent rating for his scar because it limited his movement.  

Private treatment records from INOVA hospital include laboratory 
results, including blood testing, and an ultrasound printout of 
the Veteran's abdomen.  The ultrasound printout is not 
interpreted, but the words "no acute process" are typed across 
it.   It was indicated that examination did not reveal the cause 
of his abdominal pain.  The Board is unable to independently 
interpret medical testings.

VA treatment records show that in September 2007 the Veteran 
underwent a left inguinal ultrasound.  The ultrasound could not 
detect a large hernia but noted a "very tiny" left hernia might 
be present.  Additionally, he complained of abdominal pain in the 
left inguinal area for the past month, with an episode of 
vomiting due to pain, and pain radiating to the left groin.  He 
noted that he occasionally had pain in the umbilical area as 
well.  

In August 2009, the Veteran was provided with VCAA notification, 
which included information regarding the need for the Veteran to 
provide the VA with information regarding any and all treatment 
(private or VA) for his right hernia since 2006, and he was 
provided with an consent to release medical information form.  
The Veteran did return a statement saying that the VA had found 
an left inguinal hernia during treatment in 2007.  Otherwise, 
there is no indication in the claims file that he returned the 
form or indicated that there were additional records that needed 
to be obtained. 

In March 2010, the Veteran was afforded an additional VA 
examination; the examiner reviewed the VA treatment records for 
the Veteran, but did not review the entire claims file.  The 
Veteran reported undergoing right hernia repair in 2001 or 2002, 
with no recurrences.  He stated he had occasional right groin 
pain.  He did not have any current complained referable to the 
surgical scar.  At the time of the examination he was on no 
current treatment for his right hernia.  The examiner noted that 
the post-operative right hernia repair was not incapacitating, 
and that the Veteran was able to perform his daily activities, 
and that he was employed.  He used no support device.  He noted 
he was diagnosed with a small left inguinal hernia in 2007, but 
that he did not undergo treatment for it.  On physical 
examination it was noted he had a 5 cm horizontal unremarkable 
nontender right groin surgical scar.  There was no inguinal 
hernia present on either side on physical examination.  Diagnoses 
were of status post right inguinal hernia repair and left 
inguinal hernia on ultrasound.

Regarding the Veteran's post-operative right inguinal hernia, the 
Board finds that the evidence does not show a compensable rating 
is warranted.  On examination there is no showing of even a small 
hernia on the service connected right side.  On physical 
examination in both 2006 and 2010 the Veteran was found to not 
have a palpable hernia.  Treatment records in the claims file do 
not show treatment for a right hernia or right-sided pain.  There 
was an indication in September 2007 that he had pain that 
traveled to his umbilical area, but the groin pain described was 
on the left side.  In conclusion, while the Veteran is competent 
to testify as to the pain he experiences, objective examination 
does not demonstrate the symptoms needed for a higher rating, 
such as a postoperative recurrent hernia that is readily 
reducible and well supported by truss or belt.  A higher rating 
is denied.

Regarding the Veteran's right herniorrhaphy scar, the Board finds 
that the evidence does not show that a rating in excess of 10 
percent is warranted.  The scar rating criteria, for a scar not 
of the head, face or neck, only provide for a rating in excess of 
10 percent if the scar is 12 square inches or larger, or under a 
different rating code for limitation of movement.  Both VA 
examiners noted that the Veteran has a surgical (linear) scar 
that is 5 cm in length, far smaller than that contemplated by the 
next higher rating.  Additionally, although the Veteran stated 
that the scar limited his motion, he was referring to pain 
limiting his ability to run or walk and not that the scar tissue 
itself was impeding motion.  The location and size of the scar 
could not limit motion of the torso, so DC 7805 is not 
applicable.  The Veteran's scar was tender to deep palpation in 
the 2006 examination, and was nontender during the 2010 
examination.  So at most, the scar warrants a 10 percent rating.  
The Board has considered staged ratings under Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced, including 
pain.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, 
however, must be distinguished from weight and credibility, which 
are factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  See also Buchanan, supra (The 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
the veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.)  The 
Board finds that the Veteran's statements are credible, in that 
he does suffer from abdominal pain.  However, many of the 
Veteran's statements generally refer to a painful hernia or a 
painful groin, without differentiating between his service 
connected post-operative right hernia and his as-yet-unaddressed 
by VA left hernia.  When supplying statements in support of his 
right inguinal hernia claim, he stated he received treatment by 
Kaiser Permanente and VA in 2007 for his hernia.  However, VA 
treatment from 2007 was for a left inguinal hernia.  

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's post-operative hernia or 
hernia scar.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provides 
for more severe symptoms than shown by the evidence during the 
period in question; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008). Consequently, referral for extraschedular consideration 
is not warranted.

In arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent, credible, and 
persuasive evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Entitlement to an initial compensable rating for post-operative 
right inguinal hernia is denied.

Entitlement to an initial rating in excess of 10 percent for a 
right inguinal herniorrhaphy scar is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


